Exhibit 10.1.4

CARDINAL HEALTH, INC.
NONQUALIFIED STOCK OPTION AGREEMENT
This Nonqualified Stock Option Agreement (this “Agreement”) is entered into in
Franklin County, Ohio. On [date of grant] (the “Grant Date”), Cardinal Health,
Inc., an Ohio corporation (the “Company”), has awarded to [employee name]
(“Awardee”), an option (the “Option”) to purchase [# of shares] common shares,
without par value, of the Company (the “Shares”) for a price of [$X.XX] per
share. The Option has been granted under the Cardinal Health, Inc. 2011
Long-Term Incentive Plan (the “Plan”), and will include and be subject to all
provisions of the Plan, which are incorporated herein by reference, and will be
subject to the provisions of this Agreement. Capitalized terms used in this
Agreement which are not specifically defined will have the meanings ascribed to
such terms in the Plan. [CLIFF ALTERNATIVE: This Option vests and becomes
exercisable on the [ ] anniversary of the Grant Date (the “Vesting Date”),
subject to the provisions of this Agreement, including those relating to
Awardee’s continued employment with the Company and its Affiliates
(collectively, the “Cardinal Group”).] [INSTALLMENT ALTERNATIVE: This Option
vests and becomes exercisable in [ ] installments, which will be as nearly equal
as possible, on the [ ] anniversaries of the Grant Date (each a “Vesting Date”
with respect to the portion of the Option scheduled to vest on such date),
subject in each case to the provisions of this Agreement, including those
relating to Awardee’s continued employment with the Company and its Affiliates
(collectively, the “Cardinal Group”).] In the event of a Change of Control prior
to the Participant’s Termination of Employment, the Option vests in full, unless
a Replacement Award is provided to the Participant in accordance with Section
16(b) of the Plan. This Option will expire on [date of expiration] (the “Grant
Expiration Date”).


1.Method of Exercise and Payment of Price.
(a)    Method of Exercise. At any time when all or a portion of the Option is
exercisable under the Plan and this Agreement, some or all of the exercisable
portion of the Option may be exercised from time to time by written notice to
the Company, or such other method of exercise as may be specified by the
Company, including without limitation, exercise by electronic means on the web
site of the Company’s third-party equity plan administrator, which will:
(i)    state the number of whole Shares with respect to which the Option is
being exercised; and
(ii)    if the Option is being exercised by anyone other than Awardee, if not
already provided, be accompanied by proof satisfactory to counsel for the
Company of the right of such person or persons to exercise the Option under the
Plan and all applicable laws and regulations.
(b)    Payment of Price. The full exercise price for the portion of the Option
being exercised shall be paid to the Company as provided below:
(i)    in cash;
(ii)    by check acceptable to the Company or wire transfer (denominated in U.S.
Dollars);
(iii)    subject to any conditions or limitations established by the
Administrator, other Shares owned by Awardee that have a Fair Market Value on
the date of surrender equal to or greater than the aggregate exercise price of
the Shares as to which said Option is exercised (it




--------------------------------------------------------------------------------



being agreed that the excess of the Fair Market Value over the aggregate
exercise price will be refunded to Awardee, with any fractional Share being
repaid in cash);
(iv)    if permitted by the Administrator, consideration received by the Company
under a broker-assisted sale and remittance program acceptable to the
Administrator;
(v)    if permitted by the Administrator, and subject to any conditions or
limitations established by the Administrator, the Company’s withholding Shares
otherwise issuable upon exercise of the Option pursuant to a “net exercise”
arrangement; or
(vi)    any combination of the foregoing methods of payment.
2.    Transferability. The Option is transferable (a) at Awardee’s death, by
Awardee by will or pursuant to the laws of descent and distribution, and (b) by
Awardee during Awardee’s lifetime, without payment of consideration, to (i) the
spouse, former spouse, parents, stepparents, grandparents, parents-in-law,
siblings, siblings-in-law, children, stepchildren, children-in-law,
grandchildren, nieces or nephews of Awardee, or any other persons sharing
Awardee’s household (other than tenants or employees) (collectively, “Family
Members”) or (ii) a trust, partnership or other entity controlled by Awardee or
Awardee’s Family Members and in which Awardee or Awardee’s Family Members have
100% of the pecuniary interest; provided, however, that subsequent transfers of
the transferred Option are prohibited, except (X) if the transferee is an
individual, at the transferee’s death by the transferee by will or pursuant to
the laws of descent and distribution, and (Y) without payment of consideration
to the individuals or entities listed in subparagraphs (b)(i) or (ii) above,
with respect to the original Awardee. The Administrator may, in its discretion,
permit transfers to other persons and entities as permitted by the Plan. Neither
a transfer under a domestic relations order in settlement of marital property
rights nor a transfer to an entity in which more than 50% of the voting
interests are owned by Awardee or Family Members in exchange for an interest in
that entity will be considered to be a transfer for consideration. Within 10
days of any transfer, Awardee shall notify the Company in writing of the
transfer. Following transfer, the Option continues to be subject to the same
terms and conditions as were applicable immediately prior to transfer and,
except as otherwise provided in the Plan or this Agreement, references to the
original Awardee are deemed to refer to the transferee. The events of a
Termination of Employment of Awardee provided in paragraph 3 hereof continue to
be applied with respect to the original Awardee, following which the Option is
exercisable by the transferee only to the extent, and for the periods, specified
in paragraph 3. The Company has no obligation to notify any transferee of
Awardee’s Termination of Employment with the Cardinal Group for any reason. The
conduct prohibited of Awardee in paragraph 5 hereof continues to be prohibited
of Awardee following transfer to the same extent as immediately prior to
transfer and the Option (or its economic value, as applicable) is subject to
forfeiture by the transferee and recoupment from Awardee to the same extent as
would have been the case of Awardee had the Option not been transferred. Awardee
remains subject to the recoupment provisions of paragraphs 5 and 15 of this
Agreement and tax withholding provisions of Section 31 of the Plan following
transfer of the Option.
3.    Termination of Employment.
(a)    Termination of Employment by Reason of Death or Disability. If a
Termination of Employment occurs by reason of death or Disability prior to the
vesting in full of the Option, but at least six months from the Grant Date, then
any unvested portion of the Option vests upon and becomes exercisable in full
from and after such death or Disability. The Option may thereafter be exercised
by the Awardee, any transferee of Awardee, if applicable, or by the legal
representative of the estate or by the

2

--------------------------------------------------------------------------------



legatee of Awardee under the will of Awardee from the date of such death or
Disability until the Grant Expiration Date.
(b)    Termination of Employment by Reason of Retirement. If a Termination of
Employment occurs by reason of Retirement prior to the vesting in full of the
Option, but at least six months from the Grant Date, then a Ratable Portion of
each installment of the Option that would have vested on each future Vesting
Date immediately vests and becomes exercisable. Such “Ratable Portion,” with
respect to the applicable installment, is an amount equal to such installment of
the Option scheduled to vest on the applicable Vesting Date multiplied by a
fraction, the numerator of which is the number of days from the Grant Date
through the date of such termination, and the denominator of which is the number
of days from the Grant Date through such Vesting Date. The Option, to the extent
vested, may be exercised by Awardee (or any transferee, if applicable) until the
Grant Expiration Date. If Awardee dies after Retirement, but before the Grant
Expiration Date, the Option, to the extent vested, may be exercised by any
transferee of the Option, if applicable, or by the legal representative of the
estate or by the legatee of Awardee under the will of Awardee from and after
such death until the Grant Expiration Date.
(c)    Other Termination of Employment. If a Termination of Employment occurs by
any reason other than death, Retirement or Disability (each at least six months
from the Grant Date) or in connection with a Change of Control as set forth in
Section 16(b)(iii) of the Plan, any unexercised portion of the Option which has
not vested on such date of Termination of Employment is automatically forfeited.
Subject to Section 16(b)(iii) of the Plan and subparagraphs 3(a) and (b) above,
Awardee (or any transferee, if applicable) will have 90 days from the date of
Termination of Employment or until the Grant Expiration Date, whichever period
is shorter, to exercise any portion of the Option that is vested and exercisable
on the date of Termination of Employment; provided, however, that if the
Termination of Employment was a Termination for Cause, as determined by the
Administrator, the Option may be immediately canceled by the Administrator
(whether then held by Awardee or any transferee).
4.    Restrictions on Exercise. The Option is subject to all restrictions in
this Agreement and/or in the Plan. As a condition of any exercise of the Option,
the Company may require Awardee or his or her transferee or successor to make
any representation and warranty to comply with any applicable law or regulation
or to confirm any factual matters (including Awardee’s compliance with the terms
of paragraph 5 of this Agreement or any employment or severance agreement
between the Cardinal Group and Awardee) reasonably requested by the Company. The
Option is not exercisable if such exercise would involve a violation of any
Applicable Law.
5.    Special Forfeiture and Repayment Rules. This Agreement contains special
forfeiture and repayment rules intended to encourage conduct that protects the
Cardinal Group’s legitimate business assets and discourage conduct that
threatens or harms those assets. The Company does not intend to have the
benefits of this Agreement reward or subsidize conduct detrimental to the
Company, and therefore will require the forfeiture of the benefits offered under
this Agreement and the repayment of gains obtained from this Agreement,
according to the rules specified below. Activities that trigger the forfeiture
and repayment rules are divided into two categories: Misconduct and Competitor
Conduct.
(a)    Misconduct. During employment with the Cardinal Group and for three years
after the Termination of Employment for any reason, Awardee agrees not to engage
in Misconduct. If Awardee engages in Misconduct during employment or within
three years after the Termination of Employment for any reason, then

3

--------------------------------------------------------------------------------



(i)    Awardee immediately forfeits the Option (or any part thereof that has not
been exercised) which automatically terminates, and
(ii)    Awardee shall, within 30 days following written notice from the Company,
pay to the Company in cash an amount equal to (A) the gross gain to Awardee or
any transferee from each and every exercise of the Option at any time within
three years prior to the date the Misconduct first occurred (as determined by
the Administrator) less (B) $1.00. The gross gain is calculated by subtracting
the exercise price paid for the Shares from the Fair Market Value of the Shares
on the exercise date.
As used in this Agreement, “Misconduct” means
(A)    disclosing or using any of the Cardinal Group's confidential information
(as defined by the applicable Cardinal Group policies and agreements) without
proper authorization from the Cardinal Group or in any capacity other than as
necessary for the performance of Awardee's assigned duties for the Cardinal
Group;
(B)    violation of applicable Cardinal Group policies, including but not
limited to conduct which would constitute a breach of any representation or
certificate of compliance signed by Awardee;
(C)    fraud, gross negligence or willful misconduct by Awardee, including but
not limited to fraud, gross negligence or willful misconduct causing or
contributing to a material error resulting in a restatement of the financial
statements of any member of the Cardinal Group;
(D)    directly or indirectly soliciting or recruiting for employment or
contract work on behalf of a person or entity other than a member of the
Cardinal Group, any person who is an employee, representative, officer or
director in the Cardinal Group or who held one or more of those positions at any
time within the 12 months prior to Awardee’s Termination of Employment;
(E)    directly or indirectly inducing, encouraging or causing an employee of
the Cardinal Group to terminate his/her employment or a contract worker to
terminate his/her contract with a member of the Cardinal Group;
(F)    any action by Awardee and/or his or her representatives that either does
or could reasonably be expected to undermine, diminish or otherwise damage the
relationship between the Cardinal Group and any of its customers, prospective
customers, vendors, suppliers and/or employees known to Awardee; and
(G)    breaching any provision of any employment or severance agreement with a
member of the Cardinal Group.
(b)    Competitor Conduct. If Awardee chooses to engage in Competitor Conduct
during employment or within one year after the Termination of Employment for any
reason, then
(i)    Awardee immediately forfeits the Option (or any part thereof that has not
been exercised) which automatically terminates, and

4

--------------------------------------------------------------------------------



(ii)    Awardee shall, within 30 days following written notice from the Company,
pay to the Company in cash an amount equal to (A) the gross gain to Awardee or
any transferee from each and every exercise of the Option at any time since the
earlier of one year prior to the date the Competitor Conduct first occurred (as
determined by the Administrator) and one year prior to the Termination of
Employment, if applicable, less (B) $1.00. The gross gain is calculated by
subtracting the exercise price paid for the Shares from the Fair Market Value of
the Shares on the exercise date.
As used in this Agreement, “Competitor Conduct” means accepting employment with,
or directly or indirectly providing services to, a Competitor in the United
States. If Awardee has a Termination of Employment and Awardee’s
responsibilities to the Cardinal Group were limited to a specific territory or
territories within or outside the United States during the 24 months prior to
the Termination of Employment, then Competitor Conduct will be limited to that
specific territory or territories. A “Competitor” means any person or business
that competes with the products or services provided by a member of the Cardinal
Group for which Awardee had business responsibilities within 24 months prior to
Termination of Employment or about which Awardee obtained confidential
information (as defined by the applicable Cardinal Group policies or
agreements).
(c)    General.
(i)    Nothing in this paragraph 5 constitutes or is to be construed as a
“noncompete” covenant or other restraint on employment or trade. The provisions
of this paragraph do not prevent, nor are they intended to prevent, Awardee from
seeking or accepting employment or other work outside the Cardinal Group. The
execution of this Agreement is voluntary. Awardee is free to choose to comply
with the terms of this Agreement and receive the benefits offered or else reject
this Agreement with no adverse consequences to Awardee’s employment with the
Cardinal Group.
(ii)    Awardee agrees to provide the Company with at least 10 days’ written
notice prior to accepting employment with or providing services to a Competitor
prior to one year after Termination of Employment.
(iii)    Awardee acknowledges receiving sufficient consideration for the
requirements of this paragraph 5, including Awardee’s receipt of the Option.
Awardee further acknowledges that the Company would not provide the Option to
Awardee without Awardee's promise to abide by the terms of this paragraph 5. The
parties also acknowledge that the provisions contained in this paragraph 5 are
ancillary to, or part of, an otherwise enforceable agreement at the time this
Agreement is made.
(iv)    Awardee may be released from the obligations of this paragraph 5 if and
only if the Administrator determines, in writing and in the Administrator's sole
discretion, that a release is in the best interests of the Company.
6.    Right of Set-Off. By accepting this Option, Awardee consents to a
deduction from, and set-off against, any amounts owed to Awardee that are not
treated as “non-qualified deferred compensation” under Section 409A of the Code
by any member of the Cardinal Group from time to time (including, but not
limited to, amounts owed to Awardee as wages, severance payments or other fringe
benefits) to the extent of the amounts owed to the Cardinal Group by Awardee
under this Agreement.

5

--------------------------------------------------------------------------------



7.    Withholding Tax.
(a)    Generally. Awardee is liable and responsible for all taxes owed in
connection with the exercise of the Option, regardless of any action the Company
takes with respect to any tax withholding obligations that arise in connection
with the Option. The Company does not make any representation or undertaking
regarding the tax treatment or the treatment of any tax withholding in
connection with the exercise of the Option. The Company does not commit and is
under no obligation to structure the Option or the exercise of the Option to
reduce or eliminate Awardee's tax liability.
(b)    Payment of Withholding Taxes. Concurrently with the payment of the
exercise price pursuant to paragraph 1 hereof, Awardee is required to arrange
for the satisfaction of the minimum amount of any domestic or foreign tax
withholding obligation, whether national, federal, state or local, including any
employment tax obligation (the “Tax Withholding Obligation”) in a manner
acceptable to the Company. Any manner provided for in subparagraph 1(b) is an
acceptable manner to satisfy the Tax Withholding Obligation unless otherwise
determined by the Administrator.
8.    Governing Law/Venue for Dispute Resolution/Costs and Legal Fees. This
Agreement is governed by the laws of the State of Ohio, without regard to
principles of conflicts of law, except to the extent superseded by the laws of
the United States of America. The parties agree and acknowledge that the laws of
the State of Ohio bear a substantial relationship to the parties and/or this
Agreement and that the Option and benefits granted herein would not be granted
without the governance of this Agreement by the laws of the State of Ohio. In
addition, all legal actions or proceedings relating to this Agreement must be
brought exclusively in state or federal courts located in Franklin County, Ohio
and the parties executing this Agreement hereby consent to the personal
jurisdiction of such courts. Awardee acknowledges that the covenants contained
in paragraph 5 of this Agreement are reasonable in nature, are fundamental for
the protection of the Company’s legitimate business and proprietary interests,
and do not adversely affect Awardee’s ability to earn a living. In the event
that it becomes necessary for the Company to institute legal proceedings under
this Agreement, Awardee is responsible to the Company for all costs and
reasonable legal fees incurred by the Company in connection with the
proceedings. Any provision of this Agreement which is determined by a court of
competent jurisdiction to be invalid or unenforceable should be construed or
limited in a manner that is valid and enforceable and that comes closest to the
business objectives intended by the provision, without invalidating or rendering
unenforceable the remaining provisions of this Agreement.
9.    Action by the Administrator. The parties agree that the interpretation of
this Agreement rests exclusively and completely within the sole discretion of
the Administrator. The parties agree to be bound by the decisions of the
Administrator with regard to the interpretation of this Agreement and with
regard to any and all matters set forth in this Agreement. In fulfilling his or
her responsibilities, the Administrator may rely upon documents, written
statements of the parties, financial reports or other material as the
Administrator deems appropriate. The parties agree that there is no right to be
heard or to appear before the Administrator and that any decision of the
Administrator relating to this Agreement, including without limitation whether
particular conduct constitutes Misconduct or Competitor Conduct, is final and
binding. The Administrator may delegate its functions under this Agreement to an
officer of the Cardinal Group designated by the Administrator.
10.    Prompt Acceptance of Agreement. The Option grant evidenced by this
Agreement will, at the discretion of the Administrator, be forfeited if this
Agreement is not manually executed and returned to the Company, or
electronically executed by Awardee by indicating Awardee’s acceptance of this

6

--------------------------------------------------------------------------------



Agreement in accordance with the acceptance procedures set forth on the
Company’s third-party equity plan administrator’s web site, within 90 days of
the Grant Date.
11.    Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Option grant under and participation in the Plan or future options that may be
granted under the Plan by electronic means. Awardee hereby consents to receive
such documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company, including the acceptance of
option grants and the execution of option agreements through electronic
signature.
12.    Notices. All notices, requests, consents and other communications
required or provided under this Agreement to be delivered by Awardee to the
Company will be in writing and will be deemed sufficient if delivered by hand,
nationally recognized overnight courier, or certified or registered mail, return
receipt requested, postage prepaid, and will be effective upon delivery to the
Company at the address set forth below:
Cardinal Health, Inc.
7000 Cardinal Place
Dublin, Ohio 43017
Attention: General Counsel


All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to Awardee may be delivered
by e-mail or in writing and will be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to Awardee.
13.    Employment Agreement, Offer Letter or Other Arrangement. To the extent a
written employment agreement, offer letter or other arrangement (“Employment
Arrangement”) that was approved by the Human Resources and Compensation
Committee or the Board of Directors or that was approved in writing by an
officer of the Company pursuant to delegated authority of the Human Resources
and Compensation Committee provides for greater benefits to Awardee with respect
to (a) vesting of the Option on Termination of Employment by reason of specified
events or (b) exercisability of the Option following Termination of Employment,
than provided in this Agreement or in the Plan, then the terms of such
Employment Arrangement with respect to vesting of the Option on Termination of
Employment by reason of such specified events or exercisability of the Option
following Termination of Employment supersede the terms hereof to the extent
permitted by the terms of the Plan.
14.    Recoupment. This Agreement will be administered in compliance with
Section 10D of the Exchange Act and any applicable rules or regulations
promulgated by the Securities and Exchange Commission or any national securities
exchange or national securities association on which the Shares may be traded.
In its discretion, moreover, the Administrator may require repayment to the
Company of all or any portion of this Award if the amount of the Award was
calculated based upon the achievement of certain financial results that were
subsequently the subject of a restatement of the Company’s financial statements,
Awardee engaged in misconduct that caused or contributed to the need for the
restatement of the financial statements, and the amount payable to Awardee would
have been lower than the amount actually paid to Awardee had the financial
results been properly reported. This paragraph 14 is not the Company’s exclusive
remedy with respect to such matters. This paragraph 14 will not apply after a
Change of Control.

7

--------------------------------------------------------------------------------



15.    Amendments. Any amendment to the Plan will be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment will impair the rights of Awardee with
respect to an outstanding Award unless agreed to by Awardee and the Company,
which agreement must be in writing and signed by Awardee and the Company. Other
than following a Change of Control, no such agreement is required if the
Administrator determines in its sole discretion that such amendment either (a)
is required or advisable in order for the Company, the Plan or the Option to
satisfy any Applicable Law or to meet the requirements of any accounting
standard or (b) is not reasonably likely to significantly diminish the benefits
provided under the Option, or that any such diminishment has been adequately
compensated.


 
CARDINAL HEALTH, INC.
 
By:________________________________________
 
Its:________________________________________




8

--------------------------------------------------------------------------------





ACCEPTANCE OF AGREEMENT
Awardee hereby: (a) acknowledges receiving a copy of the Plan, which has either
been previously delivered or is provided with this Agreement, and represents
that he or she is familiar with and understands all provisions of the Plan and
this Agreement; (b) voluntarily and knowingly accepts this Agreement and the
Option granted to him or her under this Agreement subject to all provisions of
the Plan and this Agreement, including the provisions in this Agreement
regarding “Recoupment” set forth in paragraph 14 above and “Misconduct,”
“Competitor Conduct” and “Special Forfeiture and Repayment Rules” set forth in
paragraph 5 above; and (c) represents that he or she understands that the
acceptance of this Agreement through an on-line or electronic system, if
applicable, carries the same legal significance as if he or she manually signed
this Agreement. Awardee further acknowledges receiving a copy of the Company’s
most recent annual report to shareholders and other communications routinely
distributed to the Company’s shareholders and a copy of the Plan Description
pertaining to the Plan.
 
[________________________________________
 
Awardee's Signature
 
________________________________________
 
Date]




9